Cai

 

= —_— —_—

be 1:19-cr-00173-LMB Document 12 Filed 03/22/19 Page 1 of 2 PagelD# 34

IN THE DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria, Virginia
Criminal Division

UNITED STATES

Case No. 1:19 MJ 135

<
Semel nee! See See eee ee’ Seen”

DREW IMPARATO

PRAECIPE WAIVING SPEEDY TRIAL FOR THE
PERIOD OF MARCH 25, 2019 TO MARCH 29, 2019 FOR PURPOSES OF
SCHEDULING A PRELIMINARY HEARING ON APRIL 1, 2019 AT 2:00 P.M

COMES NOW, Defendant, Drew Imparato, by and through his attorney, Bruce A.
Johnson, Jr., and the Law Offices of Bruce A. Johnson, Jr., LLC, and hereby submits that Drew
Imparato waives speedy trial for the period of March 25, 2019 to March 29, 2019. In support
thereof, Defendant avers as follows:

1. Mr. Imparato is charged with knowingly travelling interstate with the intention
fo engage in illicit sexual conduct with a thirteen (13) year old child.

2. An arraignment was held on March 22, 2019.

3. Counsel moves this Honorable Court to waive speedy trial for the period of
March 25, 2019 to March 29, 2019 for the purpose of scheduling a preliminary hearing on
‘April £, 2019 at 2:00 p.m.

4, Counsel believes it is in the best interest that Mr. Imparato have additional time

to obtain and present more information on his case.

 

 
 

——— ie —_—_—

Se 1:19-cr-00173-LMB Document 12 Filed 03/22/19 Page 2 of 2 PagelD# 35

5. Mr. Imparato understands that the period of March 25, 2019 to March 29, 2019
will not be counted in any calculation as to whether his speedy trial nghts were violated. He
further agrees to extend the preliminary hearing past next week.

WHERFORE, Defendant, Drew Imparato, prays that this Honorable Court will waive
speedy trial for the period of March 25, 2019 to March 29, 2019 and schedule a preliminary
hearing for April 1, 2019 at 2:00 p.m.

Respectfully submitted,

BRUCE A. JOHNSON JR., LLC

isf
Bruce A. Johnson, Jr., Esq. G#36910)
4301 Northview Drive
Bowie, Maryland 20716
bajjlaw@aol.com
(301) 860-1505

Pe need ee

Drew lnparato
CERTIFICATE OF SERVICE

i hereby certify that a copy of the foregoing Praecipe Watving Speedy Trial for the
Period of March 25, 2019 to March 29, 2019, on behalf of Defendant, was this 22 day of
March 2019 delivered to Assistant United States Attorney, Whitney Russell, Esq., U.S.
Attorney’s Office, Eastern District of Virginia, 2100 Jamieson Avenue, Alexandria, Virginia
22314, via electronic filing and email.

isf
Bruce A. Johnson, Jr.

 

 
